Appellant brought suit against appellee to recover damages under the guest statute, Section 320.59, Florida Statutes 1941, F.S.A. A demurrer to the declaration was sustained, final judgment was entered for the defendant, and plaintiff appealed. Defendant cross appealed from the order of the trial court refusing to require the plaintiff to pay the cost of taking certain depositions.
On the cross appeal we express no opinion at this time but leave the point open to be considered and disposed of on final hearing. Whether or not the declaration states a cause of action is a close point, one on which honest men could differ. When this is the case, we think it should be submitted to a jury as required by the cited statute subject to review by this Court.
The judgment is therefore reversed.
Reversed.
ADAMS, C.J., and THOMAS and ROBERTS, JJ., concur. *Page 706